Proceeding pursuant to CPLR article 78 to prohibit the respondent, a Justice of the County Court, Nassau County, from conducting a hearing to determine the reasonableness of counsel fees paid to the petitioner by a client, Harold Goerlich, in connection with an application by the petitioner for leave to withdraw as attorney of record for Harold Goerlich in a criminal prosecution.
Adjudged that the proceeding is dismissed, without costs or disbursements, and the temporary stay of "any hearing regarding the reasonableness of attorney’s fees” granted by Justice Harwood in an order to show cause dated April 6, 1990, is vacated.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged —acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; accord, Matter of Rush v Mordue, 68 NY2d 348, 353). The County Court clearly has jurisdiction to decide a motion by counsel to withdraw and to direct a hearing to aid in the disposition of that motion. Mangano, P. J., Brown, Kooper and Harwood, JJ., concur.